Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 23, 2022.
Claims 21-34, 36-40 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 23, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 21 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 in view of Suwirya et al. US Patent Publication No. 2019/0028891 and Trinh et al. US Patent Publication No. 2019/0166206.
Claims 25, 33-34, and 36 were rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 in view of Suwirya et al. US Patent Publication No. 2019/0028891.
The amendments to claims 21, 25, and 36 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, it is not clear which client device “the client device” is referring to because claim 36 has been amended to recite, “a first client device” and “a second client device.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 (“Vashisht”) in view of Alexandrov et al. US Patent Publication No. 2011/0150433 (“Alexandrov”), Nordstrom US Patent Publication No. 2016/0173705 (“Nordstrom”), Suwirya et al. US Patent Publication No. 2019/0028891 (“Suwirya”) and Trinh et al. US Patent Publication No. 2019/0166206 (“Trinh”).

Regarding claim 21, Vashisht teaches computer-implemented method, comprising: 
obtaining, from a first client device, a first authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the first authentication obtained from the first client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
obtaining, from a second client device, a second authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the second authentication obtained from the second client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the first authentication and the verification of the second authentication, a real-time communication ("RTC") session between the first client device and the second client device to enable collaboration in connection with a content between the first client device and the second client device (para. [0016] share content from his/her device… to remote users in another meeting room via the collaboration server 102.  para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113)
Vashisht does not teach:
wherein the RTC session enables:
streaming the content to the second client device at a first framerate and a first compression as the content is presented on the first client device;
detecting an event in connection with the content;
in response to detecting of the event, streaming the content at a second framerate and a second compression so that that the content is presented on the second client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression; and
providing, via the RTC session and while the content is streamed at the second framerate and the second compression, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device;
obtaining, from a first secondary device, a third authentication; 
verifying the third authentication obtained from the first secondary device; 
establishing, based at least in part on the verification of the third authentication, a first link between the first client device and the first secondary device; 
obtaining, from a second secondary device, a fourth authentication; 
verifying the fourth authentication obtained from the second secondary device; 
establishing, based at least in part on the verification of the fourth authentication, a second link between the second client device and the second secondary device; 
periodically during the RTC session: 
obtaining a first periodic verification information from the first secondary device; 
verifying the first periodic verification information obtained from the first secondary device; 
obtaining a second periodic verification information from the second secondary device; 
verifying the second periodic verification information obtained from the second secondary device; and 
maintaining the RTC session based at least in part on the verification of the first periodic verification information and the verification of the second periodic verification information.
Alexandrov teaches a RTC session that enables:
streaming content to a second client device at a first framerate and a first compression as the content is presented on the first client device (para. [0022] video content is detected as being actively played ack.  captures screenshots of the video content at high frequency, e.g. 30 frames/second.  video compression component 108 for compression.  20% of the original quality of the screenshot.  para. [0030] high frequency, video compression);
detecting an event in connection with the content (para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments.  para. [0023] video content is being paused or stopped);
in response to detecting of the event, streaming the content at a second framerate and a second compression so that that the content is presented on the second client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression (para. [0023] captures screen shots of the non-video content at low frequency to preserve high quality. non-video compression… its own compression approaches and parameters.  lossless or 80% of the original quality.  para. [0030] low frequency, non-video compression); and
providing, while the content is streamed at the second framerate and the second compression, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0001] screensharing… can be associated with a presenter at a conference call.  para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht by implementing Alexandrov’s disclosure of streaming content to a second client device from a first framerate and compression to a second framerate and compression and enabling audio communication while the content is streamed.  One of ordinary skill in the art would have been motivated to do so because Vashisht is directed to collaboration among users, wherein users may share content and receive audio and video.  Alexandrov’s disclosure would have provided benefits of utilizing capture and compression techniques optimized for the type of content (para. [0010]).
While Alexandrov describes providing audio communication while screen sharing, and a presenter providing comments while providing content, Alexandrov does not expressly teach enabling and providing the content and audio communication via the RTC session.  
Nordstrom teaches a RTS session enabling streaming content to a second client device from a first client device, and providing, via the RTC session and while the content is streamed at the second client device, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0030] video feed captured by a video input device from one user to another over a communication channel.  video feed… as part of an interactive session.  also transmits a corresponding audio feed with the video feed.  para. [0039] transmits the high-resolution image to the other user over the channel.  system continues to transmit an audio feed while the video feed is paused. para. [0046] display the image in place of the video feed and, optionally, continue to play a live audio feed while the image is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Alexandrov by implementing Nordstrom’s disclosure of providing via the RTS session, an audio communication between the first client device and the second client device.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the users to continue to collaborate via the session while viewing a high-resolution image.
Suwirya teaches:
obtaining, from a first secondary device, a third authentication (para. [0069] SR communication device… may include a mobile phone, a wearable device, able to communicate through an SR RF link with the PC 12.  para. [0076] detects… identifiers relating to one or more several SR communication devices exist); 
verifying the third authentication obtained from the first secondary device (para. [0076] authentication application to be executed by the PC… allowing the PC 12 to determine or detect a presence of several SR communication devices. para. [0110] matching of the received SR communication device identifier… authenticate successfully); 
establishing a first link between the first client device and the first secondary device (para. [0067] SR communication devices… may be paired with the PC 12.  each of the pairings(s)… may be secure); 
obtaining, from a second secondary device, a fourth authentication (para. [0048] several PCs, as client devices, may communicate with the server 110.  para. [0069] SR communication device… may include a mobile phone, a wearable device, able to communicate through an SR RF link with the PC 12); 
verifying the fourth authentication obtained from the second secondary device para. [0076] authentication application to be executed by the PC… allowing the PC 12 to determine or detect a presence of several SR communication devices. para. [0110] matching of the received SR communication device identifier… authenticate successfully); 
establishing a second link between the second client device and the second secondary device (para. [0067] SR communication devices… may be paired with the PC 12.  each of the pairings(s)… may be secure.); 
periodically during the RTC session: 
obtaining a first periodic verification information from the first secondary device; verifying the first periodic verification information obtained from the first secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min.  para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers); 
obtaining a second periodic verification information from the second secondary device; verifying the second periodic verification information obtained from the second secondary device (para. [0048] several PCs, as client devices, may communicate with the server 110.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and 
maintaining a session based at least in part on the verification of the first periodic verification information and the verification of the second periodic verification information (para. [0087] client… does not submit one or more several identifiers…, server 110 closes the open communication session.  para. [0089] no more able to submit to the server 110 the previously detected SR communication device identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing user devices, secondary devices, and maintaining a session by periodic verification of information transmitted by the user devices such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user devices.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).
Suwirya describes establishing a secured link between the first client device and the first secondary device but not expressly based at least in part on the verification of the third authentication.  Suwirya describes establishing a second link between the second client device and the second secondary device but not expressly based at least in part on the verification of the fourth authentication.   
Trinh teaches obtaining, from a secondary device, authentication and establishing a secured link between a client device and the secondary device based at least in part on verification of the authentication (para. [0025] information about receiving devices 110… to the sending 106.  Para. [0026] Bluetooth radios.  para. [0027] use the received previously identified information to validate the receiving device 110.  para. [0030] with both identifications known…, initiate a background operation to link both devices via communication channel.  para. [0053] successfully identified the receiving device.  para. [0054] channel… over WiFi, Bluetooth).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Trinh’s disclosure of establishing a link between a client device and a secondary device based on verification of authentication of the secondary device.   One of ordinary skill in the art would have been motivated to do so because Trinh’s disclosure would have further improved security by establishing a secured link between the secondary devices and the client devices through verification of known devices.

Regarding claim 23, Vashisht in view of Alexandrov, Nordstrom, Suwirya and Trinh teach the computer-implemented method of claim 21, wherein at least one of the first link or the second link is established via Bluetooth or near-field-communications (Suwirya: para. [0016] NFC, Bluetooth).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya, Trinh, and Hefetz US Patent Publication No. 2018/0248892 (“Hefetz”).

Regarding claim 22, Vashisht does not teach the computer-implemented method of claim 21, wherein at least one of the third authentication, the fourth authentication, the first periodic verification information, or the second periodic verification information includes at least one of: a biometric information; an image; a location information; or a movement information.
Hefetz teaches authentication or periodic verification information that includes at least one of: a biometric information; an image; a location information; or a movement information (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Trinh with Hefetz’s disclosure of providing location information for verification.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 24, Vashisht does not teach the computer-implemented method of claim 21, further comprising: obtaining, during the RTC session, a third periodic verification information from the first secondary device; determining that the third periodic verification information cannot be verified; and in response to determining that the third periodic verification information cannot be verified, terminating the RTC session with respect to the first client device.
Hefetz obtaining, during a session, a third periodic verification information from a first secondary device; determining that the third periodic verification information cannot be verified; and in response to determining that the third periodic verification information cannot be verified, terminating the session with respect to the first client device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Trinh with Hefetz’s disclosure of maintaining or terminating a session based on verification of information.  One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Claims 25, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 (“Vashisht”) in view of Alexandrov et al. US Patent Publication No. 2011/0150433 (“Alexandrov”), Nordstrom US Patent Publication No. 2016/0173705 (“Nordstrom”), and Suwirya et al. US Patent Publication No. 2019/0028891 (“Suwirya”).

Regarding claim 25, Vashisht teaches a computer-implemented method, comprising: 
obtaining, from a first client device, a first authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the first authentication obtained from the first client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the first authentication, a real-time communication ("RTC") session in connection with the first client device and a second client device to enable collaboration between the first client device and the second client device in connection with a content (para. [0016] share content from his/her device… to remote users in another meeting room via the collaboration server 102.  para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113); 
Vashisht does not teach: 
wherein the RTC session enables:
streaming the content to the second client device at a first framerate and a first compression as the content is presented on the first client device;
detecting an event in connection with the content;
in response to detecting of the event, streaming the content at a second framerate and a second compression so that that the content is presented on the second client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression; and
providing, via the RTC session and while the content is streamed at the second framerate and the second compression, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device;
obtaining, from a first secondary device and during the RTC session, a first periodic identity information; 
verifying the first periodic identity information obtained from the first secondary device; and 
maintaining the RTC session based at least in part on the verification of the first periodic identity information.
Alexandrov teaches a RTC session that enables:
streaming content to a second client device at a first framerate and a first compression as the content is presented on the first client device (para. [0022] video content is detected as being actively played ack.  captures screenshots of the video content at high frequency, e.g. 30 frames/second.  video compression component 108 for compression.  20% of the original quality of the screenshot.  Para. [0030] high frequency, video compression);
detecting an event in connection with the content (para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments.  para. [0023] video content is being paused or stopped);
in response to detecting of the event, streaming the content at a second framerate and a second compression so that that the content is presented on the second client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression (para. [0023] captures screen shots of the non-video content at low frequency to preserve high quality. non-video compression… its own compression approaches and parameters.  lossless or 80% of the original quality.  para. [0030] low frequency, non-video compression); and
providing, while the content is streamed at the second framerate and the second compression, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0001] screensharing… can be associated with a presenter at a conference call.  para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht by implementing Alexandrov’s disclosure of streaming content to a second client device from a first framerate and compression to a second framerate and compression.  One of ordinary skill in the art would have been motivated to do so because Vashisht is directed to collaboration among users, wherein users may share content and receive audio and video.  Alexandrov’s disclosure would have provided benefits of utilizing capture and compression techniques optimized for the type of content (para. [0010]).
While Alexandrov describe providing audio communication while screen sharing, and a presenter providing comments while providing content, Alexandrov does not expressly teach enabling and providing the content and audio communication via the RTC session.  
Nordstrom teaches a RTS session that enables streaming content to a second client device from a first client device, and providing, via the RTC session and while the content is streamed at the second client device, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0030] video feed captured by a video input device from one user to another over a communication channel.  video feed… as part of an interactive session.  transmits a corresponding audio feed with the video feed.  para. [0039] transmits the high-resolution image to the other user over the channel.  system continues to transmit an audio feed while the video feed is paused. para. [0046] display the image in place of the video feed and, optionally, continue to play a live audio feed while the image is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Alexandrov by implementing Nordstrom’s disclosure of providing via the RTS session, an audio communication between the first client device and the second client device.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the users to continue to collaborate via the session while viewing the high-resolution image.
Suwirya teaches obtaining, from a first secondary device and during a session, a first periodic identity information; verifying the first periodic identity information obtained from the first secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintaining the session based at least in part on the verification of the first periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing a user device, secondary device, and maintaining a session by periodic verification of information transmitted by the user device such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user device.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).

Regarding claim 36, Vashisht teaches a computing system, comprising: 
one or more processors: and a memory storing program instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
obtain, from a first client device, a client authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password);  
verifying the client authentication obtained from the first client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establish, based at least in part on the verification of the client authentication, a real-time communication ("RTC") session in connection with the first client device and a second client device to enable collaboration between the first client device and the second client device in connection with a content (para. [0016] share content from his/her device… to remote users in another meeting room via the collaboration server 102.  para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113). 
Vashisht does not teach: 
wherein the RTC session enables:
streaming the content to the second client device at a first framerate and a first compression as the content is presented on the first client device;
detecting an event in connection with the content;
in response to detecting of the event, pausing the content and presenting a high resolution image of the paused content on the second client device; and
providing, via the RTC session and while the content is presented on the second client device, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device;
periodically during the RTC session: 
obtain, from a secondary device, a first periodic identity information; 
verify the first periodic identity information obtained from the secondary device; and 
maintain the RTC session based at least in part on the verification of the first periodic identity information.  
Alexandrov teaches a RTC session that enables:
streaming content to the second client device at a first framerate and a first compression as the content is presented on the first client device (para. [0022] video content is detected as being actively played ack.  captures screenshots of the video content at high frequency, e.g. 30 frames/second.  video compression component 108 for compression.  20% of the original quality of the screenshot.  Para. [0030] high frequency, video compression);
detecting an event in connection with the content (para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments.  para. [0023] video content is being paused or stopped);
in response to detecting of the event, pausing the content and presenting a high resolution image of the paused content on the second client device (para. [0023] captures screen shots of the non-video content at low frequency to preserve high quality. non-video compression… its own compression approaches and parameters.  lossless or 80% of the original quality.  para. [0030] low frequency, non-video compression); and
providing, while the high resolution image is presented on the second client device, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0001] screensharing… can be associated with a presenter at a conference call.  para. [0017] presenter may pause the playback of a video clip to illustrate a point or make some comments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht by implementing Alexandrov’s disclosure of streaming content to a second client device at a first framerate and compression and presenting a high resolution image of paused content in response to pausing the content.  One of ordinary skill in the art would have been motivated to do so because Vashisht is directed to collaboration among users, wherein users may share content and receive audio and video.  Alexandrov’s disclosure would have provided benefits of utilizing capture and compression techniques optimized for the type of content (para. [0010]).
While Alexandrov describes providing audio communication while screen sharing, and a presenter providing comments while providing content, Alexandrov does not expressly teach the RTC session providing both the content and audio communication.  
Nordstrom teaches a RTS session enabling streaming content to a second client device from a first client device, and providing, via the RTC session and while the high resolution image is presented on the second client device, at least one of an audio communication between the first client device and the second client device or a visual annotation of the content via at least one of the first client device or the second client device (para. [0030] video feed captured by a video input device from one user to another over a communication channel.  video feed… as part of an interactive session.  also transmits a corresponding audio feed with the video feed.  para. [0039] transmits the high-resolution image to the other user over the channel.  system continues to transmit an audio feed while the video feed is paused. para. [0046] display the image in place of the video feed and, optionally, continue to play a live audio feed while the image is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Alexandrov by implementing Nordstrom’s disclosure of providing via the RTS session, an audio communication between the first client device and the second client device.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the users to continue to collaborate via the session while viewing the high-resolution image.
Suwirya teaches periodically during a session: obtain, from a secondary device, a first periodic identity information; verify the first periodic identity information obtained from the secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintain the RTC session based at least in part on the verification of the first periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing a user device, secondary device, and maintaining a session by periodic verification of information transmitted by the user device such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user device.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).

Regarding claim 33, Vashisht in view of Alexandrov, Nordstrom, and Suwirya teach the computer-implemented method of claim 25, further comprising: storing, prior to establishing the RTC session, the content; and subsequent to verification of the first periodic identity information, providing access to the content via the first client device (Suwirya: para. [0056] server, HTTP or FTP, as to communicate with the server).

Regarding claim 34, Vashisht in view of Alexandrov, Nordstrom, and Suwirya teach the computer-implemented method of claim 25.  Vashisht teaches the method further comprising: 
obtaining, from the second client device, a third authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the third authentication obtained from the second client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the third authentication, the RTC session between the first client device and the second client device (para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113).
Vashisht does not teach: obtaining, from a second secondary device, a second periodic identity information from the second secondary device; verifying the second periodic identity information obtained from the second secondary device; and maintaining the RTC session based at least in part on the verification of the second periodic identity information.
Suwirya teaches obtaining, from a second secondary device, a second periodic identity information from the second secondary device; verifying the second periodic identity information obtained from the second secondary device;  (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintaining the session based at least in part on the verification of the second periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing a user device, secondary device, and maintaining a session by periodic verification of information transmitted by the user device such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user device.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).

Claims 26-27, 30, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya and Hefetz US Patent Publication No. 2018/0248892 (“Hefetz”).

Regarding claim 26, Vashisht does not teach the computer-implemented method of claim 25, wherein the first authentication includes location information, and verification of the first authentication includes verifying a location of the first client device.
Hefetz teaches first authentication includes location information, and verification of the first authentication includes verifying a location of the first client device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of verifying location of a client device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 27, Vashisht does not teach the computer-implemented method of claim 25, further comprising: obtaining, from the first secondary device and during the RTC session, a second periodic identity information; determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified; and in response to determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified, terminating the RTC session with respect to the first client device.
Hefetz teaches obtaining, from a first secondary device and during a session, a second periodic identity information; determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified; and in response to determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified, terminating the session with respect to the first client device
(para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of maintaining or terminating a session based on verification of the location of the device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 30, Vashisht does not teach the computer-implemented method of claim 25, wherein the first periodic identity information includes at least one of: a biometric information; an image; a location information; or a movement information.
Hefetz teaches first periodic identity information includes at least one of: a biometric information; an image; a location information; or a movement information (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of providing information such as location for verification.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 37, Vashisht does not teach the computing system of claim 36, wherein the client authentication includes location information, and verification of the client authentication includes verifying a location of the first client device. 
Hefetz teaches authentication includes location information, and verification of the authentication includes verifying a location of a first client device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of verifying location of a first client device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 39, Vashisht does not teach the computing system of claim 36, wherein the program instructions further include instructions that, when executed by the one or more processors, further cause the one or more processors to at least: obtain, from the secondary device and during the RTC session, a second periodic identity information; verify the second periodic identity information; and maintain the RTC session based at least in part on the verification of the second periodic identity information, wherein verification of the second periodic identity information includes the verification of at least one of a location of the secondary device or an identity of a user associated with at least one of the client device or the secondary device.  
Hefetz teaches obtain, from a secondary device and during a session, a second periodic identity information; verify the second periodic identity information; and maintain the session based at least in part on the verification of the second periodic identity information, wherein verification of the second periodic identity information includes the verification of at least one of a location of the secondary device or an identity of a user associated with at least one of the client device or the secondary device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of obtaining location information of the secondary device and performing periodic verification of the location of a secondary device during a session.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya, Hefetz, and Gorsica, IV et al. US Patent No. 11,082,402 (“Gorsica”).

Regarding claim 28, Vashisht does not teach the computer-implemented method of claim 27, wherein determining that the location of the first secondary device cannot be verified includes determining that the first secondary device is not located within a defined distance from the first client device.
Gorsica teaches determining that a location of a first secondary device cannot be verified includes determining that the first secondary device is not located within a defined distance from a first client device. (col. 7, lines 25-32.  wearable device 104 being within a threshold distance of the computing device 102.  col. 13, lines 21-34.  continues to monitor… device 104 is in close proximity to the computing device 102.  terminates the VPN connection in response to the wearable device no longer being worn by the user, or the wearable device 104 no longer being in close proximity to the computing device 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Gorsic’s disclosure of maintaining a connection based on location of the secondary device being within a defined distance of the client device.   One of ordinary skill in the art would have been motivated to do so for further enhancing the security and providing for secure communication over a connection by requiring the device to be in close proximity with the client device (col. 2, lines 49-54).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya, Hefetz, and Verma US Patent Publication No. 2018/0124046 (“Verma”).

Regarding claim 29, Vashisht does not teach the computer-implemented method of claim 27, wherein the second periodic identity information includes an image, and wherein determining that the identity of the user associated with the first secondary device cannot be verified includes determining that the image includes a representation of an individual different than a verified user associated with at least one of the first client device or the first secondary device.
Verma teaches second periodic identity information includes an image, and wherein determining that the identity of the user associated with the first secondary device cannot be verified includes determining that the image includes a representation of an individual different than a verified user associated with at least one of the first client device or the first secondary device (para. [0027] captured image of the person.  para. [0041] image data, provide a check that the authenticated user for the session continues to be present during the session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Verma’s disclosure of maintaining a session based on verification of an image of a person and determining that the image includes a presentation of an individual different than a verified user associated with the device.   One of ordinary skill in the art would have been motivated to do so for benefits of improving communication security by verifying whether the image of a user is the authenticated user, thus preventing access by imposters (para. [0014],[0027]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya and Samuelsson et al. US Patent Publication No. 2005/0246522 (“Samuelsson”).

Regarding claim 31, Vashisht does not teach the computer-implemented method of claim 25, further comprising: obtaining, by the first client device and during the RTC session, a request for an unauthorized activity; and preventing, by the first client device, a performance of the unauthorized activity.
Samuelsson obtaining, by a first client device, a request for an unauthorized activity; and preventing, by the first client device, a performance of the unauthorized activity (para. [0024] attempts to access a resource, attempts to run particular programs.  actions include preventing a resource from being accessed, preventing data from being written to particular locations, preventing a program from being executed.  para. [0030] security enforcement event.  para. [0032] deny the operation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Samuelsson’s disclosure of detecting and preventing, by a client device, a performance of the unauthorized activity during the RTC session of Vashisht.   One of ordinary skill in the art would have been motivated to do so for the benefit of enhancing security by enforcing security policies to prevent harmful or desirable behavior (para. [0005],[0006]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya, Samuelsson, and Hoorvitch et al. US Patent Publication No. 2021/0021625 (“Hoorvitch”).

Regarding claim 32, Vashisht does not teach the computer-implemented method of claim 31, further comprising: obtaining, from the first client device and during the RTC session, an indication of the request for the unauthorized activity; and terminating, based at least in part on the indication of the request for the unauthorized activity, the RTC session with respect to the first client device.
Hoorvitch teaches obtaining, from a first client device and during a session, an indication of the request for an unauthorized activity; and terminating, based at least in part on the indication of the request for the unauthorized activity, the session with respect to the first client device (para. [0043] anomalous activity may be detected by or reported to security server 107.  terminate the user’s session.  instruct endpoint computing device 101 to enter a safe or read-only mode.   control action implemented on endpoint computing device.  para. [0064] activity data… reported from devices 102-104, device 101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Samuelsson with Hoorvitch’s disclosure of terminating, based at least in part on the indication of the request for the unauthorized activity, the session with respect to the first client device.   One of ordinary skill in the art would have been motivated to do so for the benefit of improving security by executing actions such as terminating a session to prevent further anomalous activity on the network.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya and Han et al. US Patent Publication No. 2018/0109520 (“Han”).

Regarding claim 38, Vashisht does not teach the computing system of claim 36, wherein the program instructions further include instructions that, when executed by the one or more processors, further cause the one or more processors to at least: store biometric information associated with an unidentified individual; and track, using the stored biometric information, access to the computing system by the unidentified individual.  
Han teaches storing biometric information associated with an unidentified individual; and tracking, using the stored biometric information, access to the computing system by the unidentified individual (para. [0068] phone may enable tracking of unauthorized users of the phone by storing fingerprints of users who provide incorrect passwords.  para. [0069] transmitting the fingerprint… and picture of the user.  monitor, track, and identify, a party).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Han’s disclosure of storing biometric information such as a fingerprint and/or image, and tracking, using stored biometric information, access to the computing system by the unidentified individual.   One of ordinary skill in the art would have been motivated to do so for a similar benefit of tracking unauthorized users of devices.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Alexandrov, Nordstrom, Suwirya, Hefetz, and Maclean et al. US Patent Publication No. 2021/0126912 (“Maclean”)

Regarding claim 40, Vashisht does not teach the computing system of claim 39, wherein the second periodic identity information includes ranging data generated by a motion detector.
Maclean teaches periodic identity information includes ranging data generated by a motion detector (para. [0074] “proximity or ranging-related data” any data/sensor that may be used to infer motion or range/proximity.  para. [0096] transmit data packets… motion-related data.  time between successive transmissions).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Hefetz with Maclean’s disclosure of providing ranging data generated by a motion detector.   One of ordinary skill in the art would have been motivated to do so for the benefit of providing additional tool(s) to capture a range for detecting proximity and maintaining authenticated sessions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445